807 So. 2d 804 (2002)
Luis M. AGUILAR, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-2520.
District Court of Appeal of Florida, Third District.
February 27, 2002.
Luis M. Aguilar, in proper person.
Robert A. Butterworth, Attorney General and Gary K. Milligan (Fort Lauderdale), Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and LEVY and SORONDO, JJ.
PER CURIAM.
After conducting the evidentiary hearing ordered in Aguilar v. State, 756 So. 2d 257 (Fla. 3d DCA 2000), upon the "defendant's claim of misrepresentations by counsel as to the length of sentence and eligibility for gain time," Aguilar, 756 So.2d at 258, the trial court found that no such misrepresentation had occurred. We find no error in this finding, which is amply supported by the record below, nor in the denial of Aguilar's request for counsel. See Graham v. State, 372 So. 2d 1363 (Fla.1979). Accordingly, the order denying post-conviction relief is affirmed.